          Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 1 of 17




     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500

 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                               No. 18-CR-00465-SPL
18                        Plaintiff,                 GOVERNMENT’S RESPONSE TO
                                                     MOTIONS TO STAY ANCILLARY
19            v.                                           PROCEEDINGS
20
     Backpage.com LLC, et al.,                         [Hearing on Third Party Petitions
21                                                         Nov. 16, 2018, 9:00 a.m.]
                          Defendants.
22
23
24         Plaintiff United States of America (the “Government”), by and through its counsel
25   of record, the United States Attorney’s Office for the District of Arizona and Special
26   Assistant United States Attorney John J. Kucera, responds collectively to third-party
27   claimants’ Motions to Stay and Postpone Ancillary Hearing. The Government consents to
28
          Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 2 of 17




 1   the requested stay – albeit for the different reasons stated below. In support, the
 2   Government states as follows:
 3                    MEMORANDUM OF POINTS AND AUTHORITIES
 4   I.     INTRODUCTION
 5          On April 5, 2018, the Government filed a Criminal Information charging the
 6   Backpage Defendants with one count of conspiracy to commit various money laundering
 7   offenses in violation of 18 U.S.C. § 1956(h). (Dkt. 4). On the same date, pursuant to a plea
 8   agreement, the Backpage Defendants plead guilty to an Information charging, among other
 9   things, money laundering conspiracy and agreed to forfeit any asset involved in or “traceable
10   to . . . the proceeds of the offense(s), or which was used to facilitate the commission of the
11   offense(s),” to which they were pleading guilty. (Dkt. 8-1; Para. 8.b.) The property the
12   Backpage Defendants agreed to forfeit included, but expressly was not limited to, a list of
13   assets that was set forth in the Plea Agreement. (Id.)
14          On May 16, 2018, the Court entered a Preliminary Order of Forfeiture pursuant to
15   Rule 32.2(b). (Dkt. 22). The Order incorporated the list of forfeitable assets set forth in the
16   Plea Agreement and expressly provided that the Court would “retain jurisdiction to enforce
17   this Order, and to amend it as necessary pursuant to Fed. R. Criminal. P. 32.2(e).” (Id.).
18          On June 29, 2018 (see Dkts. 28-33) and July 1, 2018 (see Dkts. 35-40), several
19   claimants (including most, if not all of the defendants named in United States v. Lacey, et
20   al., collectively, hereafter “Claimants”) filed petitions asserting their interests in property
21   listed in the Preliminary Order of Forfeiture. Because the criminal cases of United States v.
22   Backpage, LLC, United States v. Ferrer, and United States v. Lacey, et al., were still
23   ongoing, Special Assistant U.S. Attorney John Kucera contacted Claimants and indicated
24   that the Government intended to file a motion to stay the ancillary proceedings, pending
25   resolution of the criminal cases, and sought their positions. All of the Claimants objected
26   to the stay.
27          Then two things occurred. First, in August 2018, Claimants filed an 84-page civil
28   complaint in Delaware State Chancery Court, attempting to collaterally attack assets that


                                                  -2-
          Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 3 of 17




 1   were subject to federal forfeiture, in direct contradiction of 21 U.S.C. § 853(n). Camarillo
 2   Holdings, LLC vs. Amstel River Holdings, LLC, Del. Ct. of Chancery, Case No. 2018-0606-
 3   SG, Aug. 16, 2018, Doc. 1. On the same day Claimants filed their Verified Complaint, they
 4   also filed a Motion for Expedited Proceedings, requesting, “trial be scheduled as soon as the
 5   Court’s calendar permits in the 45-60 day time-frame [sic].” Id. at Doc.15. Despite attempts
 6   to expedite, Claimants were not able to get a hearing scheduled in that case until November
 7   30, 2018.
 8          Then, on November 6, 2018, the Government notified a number of law firms that had
 9   received tainted funds from Backpage that the Government had obtained twelve seizure
10   warrants issued by a Federal Magistrate Judge in the Central District of California, and the
11   Government intended to execute those warrants prior to November 14. The following day,
12   without any prior notice to the Government, Claimants reversed their position and began
13   filing motions to stay the ancillary proceedings in defendant Carl Ferrer’s criminal case
14   (Case No. 2:18-cr-00464-SPL, D. Ariz.) and defendant Backpage, LLC’s case (Case No.
15   2:18-cr-00465-SPL, D. Ariz.), claiming that the “Delaware court’s ruling will have a direct
16   and material impact on Claimants’ petitions and this Court’s adjudication of Claimants’
17   interest(s) in the relevant assets.” Id. at Doc. 44. See also id. at Docs. 45-48. 1
18          On October 23, 2018, the Honorable R. Gary Klausner, United States District Court
19   for the Central District of California (the “CDCA Court”), granted the Government’s ex
20   parte application (see CV 18-06742-RGK-PJW, Dkt. 79) to stay the CDCA civil forfeiture
21   proceedings pending the outcome of related criminal matters in the District of Arizona.
22   Order Granting Stay of Civil Proceedings, In the Matter of Seizure of: Any and All Funds
23   Held in Republic Bank of Arizona Accounts (and Related Cases), No. 2:18-cv-06742-RGK-
24   PJW (Dkt. #85) (“Order to Stay Civil Proceedings”) (Attachment A).
25
26
27    1
       By their own admission, Claimants filed a proceeding in the Delaware Court of Chancery
     on August 16, 2018 regarding property they knew to be included within the Preliminary
28   Order of Forfeiture. (See Dkt. 51, at 3 (citing Camarillo Holdings, LLC, et al. v. Amstel
     River Holdings, LLC, et al. (C.A. No. 2018-0606-SG) [hereinafter, the “Delaware Action”]).

                                                   -3-
           Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 4 of 17




 1          Since initiating both the related civil forfeiture proceedings and this criminal
 2   proceeding, the Government has indicated to the Individual Defendants, the CDCA Court,
 3   and to this Court that it intended to seek a stay of the civil proceedings (including any related
 4   ancillary proceedings) pending the outcomes of the criminal matters. With respect to the
 5   related civil forfeiture proceedings, the Government first stated, in its Opposition to
 6   Claimants’ Motion for Return of Property, its intent to “seek a stay of the civil forfeiture
 7   proceedings pending the outcome of the criminal case.”             (CIV Dkt. 51 at 9).      The
 8   Government’s position has been clear, consistent, and remains unchanged, despite
 9   Claimants multiple attempts to forum shop and end-run the federal forfeiture process.
10   II.    THIS COURT HAS CONTINUING AND EXCLUSIVE JURISDICTION
11          OVER THE CONTESTED PROPERTY
12          This Court has continuing and exclusive jurisdiction over the contested property
13   pending the ancillary proceeding. Here, (1) the ancillary proceeding is the exclusive
14   procedure for determining third party rights in forfeitable property, (2) 18 U.S.C. § 853(n)
15   bars third parties from objecting in another court, and (3) determination of the state law
16   issues raised by Claimants in the Delaware Action are secondary to a determination of
17   whether the subject funds represent criminal proceeds, because the relation back doctrine
18   would void every contract at issue in the state case.
19          A.     Ancillary Proceedings are the Exclusive Procedure for Determining
20                 Third Party Rights in Forfeitable Property
21          Section 853(k) of Title 18 ensures an orderly process and protects a district court’s
22   exclusive jurisdiction by establishing § 853(n) as the exclusive procedure for determining
23   third party rights in criminal forfeiture cases, and expressly bars third parties from contesting
24   the forfeiture in any other forum. Settled Ninth Circuit law recognizes that, “[A]n ancillary
25   proceeding constitutes the only avenue for a third party claiming an interest in seized
26   property.” United States v. Lazarenko, 476 F.3d 642, 648 (9th Cir. 2007) (citing Libretti v.
27   United States, 516 U.S. 29, 44 (1995) (noting that Congress has determined that § 853(n)
28   provides the means to vindicate third-party rights)). The Supreme Court has also held that


                                                   -4-
          Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 5 of 17




 1   deferring ownership issues to the ancillary proceeding was a policy choice that Congress
 2   was entitled to make, even if it does prolong the forfeiture process. See Libretti, 516 U.S. at
 3   44; see also United States v. Coffman, 574 F. App’x 541, 564 (6th Cir. 2014) (same).
 4   “Congress designated no other means for third parties to vindicate their interest in forfeited
 5   property.” Lazarenko, 476 F.3d at 653.
 6          Thus, the Court should not enter a limited stay pending the Delaware Chancery
 7   action; rather, the ancillary proceedings should be stayed pending resolution of the federal
 8   criminal matters, as § 853(n) provides the ancillary proceeding as the exclusive procedure
 9   for determining third party rights in criminal forfeiture cases.
10          B.     21 U.S.C. § 853(n) Bars Third Parties from Objecting in Another Court
11          Section 853(n) bars third parties from trying to circumvent the forfeiture procedure
12   by filing an action in another court. 21 U.S.C. § 853(n). This has been repeatedly enforced
13   where defendants tried to initiate mortgage foreclosures or tax sales to improperly reach
14   forfeitable assets. See, e.g., United States v. MacInnes, 223 F. App’x. 549, 554 (9th Cir.
15   2007) (holding foreclosure sale against a forfeitable asset is an “action against the United
16   States” and is therefore barred by section 853(k); following Phillips); United States v.
17   Phillips, 185 F.3d 183, 188 (4th Cir. 1999) (holding third party cannot commence
18   foreclosure action to recover lienholder’s interest in forfeited real property even though
19   defendant has stopped paying mortgage; once the property is forfeited, it belongs to the
20   Government under the relation back doctrine, and any attempt at foreclosure is barred by
21   section 853(k)).
22          Section 853(n)’s bar on trying to circumvent the forfeiture procedure has also been
23   enforced when third parties tried to circumvent forfeiture through bankruptcy. See, e.g., In
24   re Am. Basketball League, Inc., 317 B.R. 121, 127-28 (N.D. Cal. 2004) (holding § 853(k)
25   bars a person from using bankruptcy proceedings to make a collateral attack on an order of
26   forfeiture; that the asserted grounds for relief in bankruptcy would not have allowed
27   claimant to prevail under § 853(n)(6) does not excuse failure to contest the forfeiture in the
28   ancillary proceeding). Courts enforce this statute in a variety of other circumstances as well.


                                                  -5-
          Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 6 of 17




 1   See, e.g., Schwartz v. United States, 593 F. App’x. 663 (9th Cir. 2015) (holding third party
 2   cannot use the Federal Tort Claims Act to attack the validity of a forfeiture order); Bayview
 3   Loan Servicing, LLC. v. United States, 288 F. App’x. 63, 65 (4th Cir. 2008) (holding lien
 4   holder who missed the deadline for filing a claim in the ancillary proceeding was barred by
 5   § 853(k) from filing a motion for a declaratory judgment recognizing its claim under state
 6   law); Roberts v. United States, 141 F.3d 1468, 1470-71 (11th Cir. 1998) (holding third party
 7   may not file lawsuit against the United States claiming pretrial restraining order violated the
 8   Takings Clause; defendant’s fugitive status does not render § 853(k) unconstitutional;
 9   remedy is to challenge the restraining order in the criminal case and file an interlocutory
10   appeal if unsuccessful).
11          The Delaware Action clearly violates the bar on third parties contesting forfeiture in
12   another forum. Claimants’ argument that the Delaware Action is necessary to determine the
13   parties’ respective interests under state law ignores federal law that holds that the ancillary
14   proceeding in a federal forfeiture case is the only procedure to do so. This Court should stay
15   the ancillary proceeding because, to the extent that the criminal matters do not resolve the
16   parties’ respective interests in the assets, the CDCA Court’s civil forfeiture proceedings held
17   afterward certainly will. An advisory opinion from the Delaware Chancery court is neither
18   necessary nor legally valid. 2
19          C.     The Relation Back Doctrine Supersedes Any Contrary State Law and
20                 Invalidates All Interests Raised in the Delaware Action
21          All basis for third party interests in the assets contained in the Preliminary Order of
22   Forfeiture are voided by the relation back doctrine because legal interest in the property
23
      2
24      This Court is also entitled to enter an order sua sponte, enjoining Claimants from their
     attempts to use the Delaware Action to evade federal jurisdiction over assets subject to
25   forfeiture, pursuant to 21 U.S.C. §§ 853(e) & 853(l), as incorporated by 18 U.S.C. §
     982(b)(1). Those statutes grant this Court jurisdiction to enter orders or to take other action
26   to preserve and to protect property to insure that the property or its equity will be available
     for forfeiture to compensate victims. For example, this Court may order that any property
27   named in the Preliminary Order of Forfeiture be deposited into the registry of the court
     pending the ancillary proceeding, and refusal to do so could result in contempt. United States
28   v. McCorkle, 321 F.3d 1292, 1298-99 (11th Cir. 2003).


                                                  -6-
          Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 7 of 17




 1   vested in the United States at the time of the offense. Claimants correctly assert that
 2   ownership interests are governed by state law, such as whether the contracts are generally
 3   enforceable. However, where the relation back doctrine would void state law determinations
 4   of the enforceability of contracts or other property interests, federal forfeiture law
 5   supersedes conflicting state law. See United States v. Stevenson, 834 F.3d 80 (2d Cir. 2016)
 6   (under the Supremacy Clause, federal forfeiture preempts the New York State constitution
 7   protecting state pension plans from seizure); United States v. Bollin, 264 F.3d 391, 422-23
 8   (4th Cir. 2001) (Georgia law exempting IRAs from forfeiture does not insulate the
 9   defendant’s account from forfeiture in a federal criminal case where the forfeiture of the
10   account is necessary to satisfy a money judgment); United States v. Infelise, 938 F. Supp.
11   1352, 1365 (N.D. Ill. 1996) (bank account forfeited notwithstanding state statute protecting
12   $2,000 in “debtor’s” account), aff’d in part, rev’d in part, 159 F.3d 300 (7th Cir. 1998).
13             Long settled law, codified in statute, provides, “All right, title, and interest in
14   [forfeitable] property … vests in the United States upon the commission of the act giving
15   rise to forfeiture.” 21 U.S.C. § 853(c); see also United States v. Stowell, 133 U.S. 1, 18
16   (1890). Modernly, this is known as the relation back doctrine. See, e.g., United States v.
17   Lazarenko, 476 F.3d 642, 647 (9th Cir. 2007) (holding under the relation back doctrine, the
18   Government’s interest in the property vests at the time the defendant commits the crime;
19   “otherwise, a defendant could attempt to avoid criminal forfeiture by transferring his
20   property to another party before conviction”); United States v. Menaged, 2018 WL 2376477
21   (D. Ariz. Apr. 12, 2018), report and recommendation adopted, 2018 WL 2365715 (D. Ariz.
22   May 24, 2018) (holding government’s interest in funds involved in a money laundering
23   conspiracy or funds traceable to such proceeds relates back to the time of the criminal
24   offense, including funds wired into petitioner’s bank account from proceeds of underlying
25   fraud).
26             For the relation back doctrine to apply, the government need not wait for a final order
27   of forfeiture. See United States v. Zaccagnino, 2006 WL 1005042, *4 (C.D. Ill. Apr. 18,
28   2006) (rejecting argument that the Government could not rely on the relation back doctrine


                                                    -7-
          Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 8 of 17




 1   in the ancillary proceeding because the doctrine did not take effect until the ancillary
 2   proceeding was concluded and the court issued a final order of forfeiture). When, as here,
 3   the Government’s interest in property involves a conspiracy, the Government’s interest vests
 4   when the first overt act in furtherance of the conspiracy occurs. See, e.g., United States v.
 5   Monea Family Trust I, 626 F.3d 271, 276 (6th Cir. 2010) (holding where forfeiture is based
 6   on a money laundering conspiracy, the Government interest vested on the date when the
 7   conspiracy began); United States v. Nava, 404 F.3d 1119, 1124 (9th Cir. 2005) (holding
 8   Government’s interest vested under section 853(c) at the onset of the drug conspiracy that
 9   the property facilitated).
10          Finally, transactions transferring forfeitable property to third parties may be voided
11   under the relation back doctrine under 18 U.S.C. § 1963(c) and 21 U.S.C. § 853(c). See,
12   e.g., United States v. Gilbert, 244 F.3d 888, 902 n.38 (11th Cir. 2001) (holding under the
13   relation back doctrine, Government’s interest dates back to the time of the act that made the
14   property subject to forfeiture; Congress included the provision to prevent a defendant from
15   attempting to transfer his property to a third party prior to his conviction; third party who
16   objects to application of the relation back doctrine must file a claim in the ancillary
17   proceeding); United States v. Bennett, 252 F.3d 559, 563 (2d Cir. 2001) (holding the
18   procedure for recovering criminal proceeds transferred by a defendant to a third party is
19   codified at §§ 853(c) and (n)(6)(B); the Government forfeits the property in the criminal
20   case, subject to the third party’s right to contest the forfeiture in the ancillary proceeding);
21   United States v. Barnette, 129 F.3d 1179, 1184-85 (11th Cir. 1997) (holding defendant
22   remained obligated to forfeit value of stock he transferred to his wife to avoid forfeiture).
23   The ability to void transfers to third parties under the Relation Back Doctrine, includes when
24   money is transferred to defense counsel as his or her fee. See, e.g., United States v.
25   Saccoccia, 433 F.3d 19, 30 (1st Cir. 2005) (“[F]ees paid to attorneys from the criminal
26   proceeds of their clients are not held sacred,” they may be “reached by the Government”
27   under the forfeiture laws); United States v. McCorkle, 2000 WL 133759, *3, * 32 (M.D. Fla.
28   Jan. 14, 2000) (holding criminal defendant has no right to use fraud proceeds to hire counsel;


                                                  -8-
          Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 9 of 17




 1   “the right to counsel of choice belongs solely to criminal defendants who possess legitimate,
 2   uncontested assets”; “the privilege to practice law is not a license to share in the proceeds
 3   of a fraud”).
 4          The relation back doctrine preempts any interest Claimants may have had in the
 5   property, and waiting for the Delaware Chancery Court to rule is therefore not only
 6   improper, but unnecessary. Here, the first overt act of the conspiracy took place in 2004 but
 7   the Claimants alleged “contractual ownership interests” were not created until at least 2013,
 8   and they did not assert those interests until after the property was included in a Preliminary
 9   Order of Forfeiture. In the Information that Backpage plead guilty to, it states that the money
10   laundering conspiracy began “no later than 2004.” (Doc. 4). Claimants in the Delaware
11   Action assert an interest in property stemming from indemnification clauses in sales
12   contracts dated between 2013 and 2016 (see Delaware Action, ¶¶ 77, 84, 91, 98, 104, 109,
13   113, 119, & 134), a litigation management agreement from 2016 (see id. at ¶ 147), and for
14   advance fee deposits with law firms made between 2017 to 2018 (see id. at ¶¶ 176, 183,
15   189, 194, 199, 204, 209, 213, 218-19, & 222). Claimants even acknowledge that they have
16   potential criminal liability “aris[ing] out of actions taken (or not taken) while the Medalist
17   Officers served as directors, officers, employees, or agents of the Backpage Entities or
18   affiliates,” which pre-date the contracts listed above (see id. ¶ 169). As identified in the
19   Preliminary Order of Forfeiture, the funds set aside to satisfy these contracts are based on
20   criminal proceeds derived from the conspiracy that pre-dates the contracts, the relation back
21   doctrine voids the transfers. The title to the property vested in the United States at the time
22   of the Preliminary Order of Forfeiture for traceable funds connected to the conspiracy
23   starting in 2004, and the Government is thus a pre-existing creditor. Claimants’ attempts to
24   seek relief by proceeding in a state court—a proceeding which federal law preempts—
25   should be denied.
26
27
28


                                                  -9-
            Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 10 of 17




 1   III.     LEGAL STANDARD TO STAY ANCILLARY PROCEEDINGS
 2            Given this Court’s continuing and exclusive jurisdiction over the contested property,
 3   the Government requests that the ancillary proceedings be stayed pending resolution of the
 4   related criminal cases.
 5            A.    Ancillary Proceedings Are Treated Like Civil Proceedings
 6            The Ninth Circuit, among several others, has long recognized that Section 853(n)
 7   ancillary proceedings in the criminal forfeiture context are fundamentally civil in nature and
 8   are governed by the rules of civil procedure. 3 In 2000, “Congress adopted Federal Rule of
 9   Criminal Procedure 32.2 governing proceedings relating to criminal forfeiture, including
10   third-party petitions.” Pacheco v. Serendensky, 393 F.3d 348, 352 (2nd Cir. 2004) (citing
11   Fed. R. Crim. P. 32(k)(2)). Rule 32.2 mandates that “when a third party files a petition
12   asserting an interest in property to be forfeited, the court must conduct an ‘ancillary
13   proceeding.’” Id. (citing Fed. R. Crim. P. 32.2(c)(1)). “That ancillary proceeding, although
14   occurring in the context of criminal forfeiture, closely resembles a civil action.” Id.; United
15   States v. Moser, 586 F.3d 1089, 1093 (8th Cir. 2009) (Section 853(n) “carries many of the
16   hallmarks of a civil proceeding, and it bears few if any hallmarks of a criminal proceeding”);
17   see Fed. R. Crim. P. 32.2(c)(1)(A) & (B). 4 Thus, under Rule 32.2, a request for stay of a
18   third-party petition in a criminal forfeiture proceeding prior to discovery or a hearing should
19   be treated like a motion to stay a civil forfeiture complaint under Federal Rule of Civil
20   Procedure Rule 62. See id. (concerning 12(b) motion to dismiss). Because a stay analysis
21    3
        See, e.g., United States v. MacInnes, 223 F. Appr’x 549, 551 (9th Cir. 2007) (stating that
22   a Section 853(n) petition by a person who is not the criminal defendant is civil in nature
23   because the determination should be governed by “the nature of the petitioner, rather than
     the statute governing the proceeding”); United States v. Alcaraz-Garcia, 79 F.3d 769, 772
24   n.4 (9th Cir. 1996) (noting that a Section 853(n) proceeding is civil in nature).
25    4
         “The Advisory Committee explained that because ancillary proceedings can be
26   enormously complicated, ‘procedures akin to those available under the Federal Rules of
     Civil Procedure,’ such as motions to dismiss, discovery, and motions for summary
27
     judgment, ‘should be available to the court and the parties to aid in the efficient resolution
28   of the claims.” Pacheco, 363 F.3d at 352 (citing Fed. R. Crim. P. 32.2 advisory committee’s
     note to subdivision (c)).

                                                  - 10 -
         Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 11 of 17




 1   with respect to civil forfeiture proceedings is equally applicable to related criminal ancillary
 2   proceedings, the Government sets forth its arguments based on that premise.
 3          B.     Two-Pronged Test Requirement Must Be Met To Stay a Civil Proceeding
 4          It is not surprising that inherent conflicts arise from the distinct discovery issues
 5   related to simultaneous criminal matters and civil proceedings. Degen v. United States, 517
 6   U.S. 820, 825 (1996). To address these conflicts, Congress passed the Civil Asset Forfeiture
 7   Reform Act of 2000 (“CAFRA”), which provides for a stay of civil forfeiture proceedings
 8   that are related to a criminal investigation or prosecution. See 18 U.S.C. § 981(g)(1).
 9   Specifically, Section 981(g)(1) states:
10
            Upon the motion of the United States, the court shall stay the civil forfeiture
11          proceeding if the court determines that civil discovery will adversely affect
12          the ability of the Government to conduct a related criminal investigation or
            the prosecution of a related criminal case.
13
14          Several courts have recognized that CAFRA “broadened the stay relief significantly”
15   of Section 981(g)(1) and removed any requirement that the Government show “good cause”
16   to obtain a stay. United States v. One 2008 Audi R8 Coupe Quattro, 866 F. Spp. 2d 1180,
17   1183 (C.D. Cal. 2011) (citing United States v. All Funds Deposited in Account No.
18   200008524845, 162 F. Supp. 2d 1325, 1330 (D. Wyo. 2001)). Now, a Court need only
19   determine if civil discovery will adversely affect a related criminal investigation. See United
20   States v. Real Prop. Located at 149 G St., Lincoln, Cal., Placer Cty., APN 008-266-015-
21   000, No. 2:12-CV-0705-TLN-DAD, 2013 WL 2664770, at *3 (E.D. Cal. June 12, 2013)
22   (“Section 981(g)(1) does not require a particular showing but does instead require the court
23   to determine whether civil discovery will interfere with the criminal investigation”).
24          Thus, for these civil forfeiture and ancillary proceedings to be stayed, this Court need
25   only determine that (1) these proceedings are related to a criminal proceeding or
26   investigation, and (2) any civil discovery will adversely affect the Government’s ability to
27   conduct a related criminal investigation or prosecution in the related criminal matter. See
28   18 U.S.C. § 981(g)(1). If the Government satisfies this two-pronged test, “the Court is


                                                  - 11 -
         Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 12 of 17




 1   obligated by the plain language of the statute to grant the Government’s request for a stay.”
 2   6415 N. Harrison Ave., 2012 WL 4364076, at *6.
 3          To this end, district courts within the Ninth Circuit “have routinely issued Section
 4   981(g)(1) stays on the basis of the Government’s allegations of likely prejudice to the
 5   criminal proceeding caused by the civil discovery.” One 2008 Audi R8 Coupe, 866 F. Supp.
 6   2d at 1185 (emphasis in original) (citing Florida Capital Bank, WL 3458189 at *1). Further,
 7   for these same reasons, courts will stay civil forfeiture matters based on anticipated
 8   discovery issues. United States v. Real Prop. Located at 149 G St., Lincoln, Cal., Placer
 9   Cty., APN 008-266-015-000, No. 2:12-CV-0705-TLN-DAD, 2013 WL 2664770, at *3 (E.D.
10   Cal. June 12, 2013) (“Courts have long stayed civil forfeiture cases based upon anticipatory
11   discovery issues”).
12                 1.      The Ancillary Proceeding Is Related To The Criminal Proceeding
13          Section 981(g)(4) defines the terms “related criminal case” and “related criminal
14   investigation” as follows:
15
            [A]n actual prosecution or investigation in progress at the time at which the
16          request for the stay, or any subsequent motion to lift the stay is made. In
17          determining whether a criminal case or investigation is ‘related’ to a civil
            forfeiture proceeding, the court shall consider the degree of similarity
18          between the parties, witnesses, facts, and circumstances involved in the two
            proceedings, without requiring an identity with respect to any one or more
19
            factors.
20
21   18 U.S.C. § 981(g)(4). Courts within the Ninth Circuit have consistently found that “[w]here
22   common facts, similar criminal offenses, and common parties exist, the criminal and civil
23   cases are considered to be ‘related.’” 149 G St., Lincoln, Cal., 2013 WL 2664770, at *4;
24   see One 2008 Audi R8 Coupe, 866 F. Supp. 2d at 1183; 6415 N. Harrison Ave., 2012 WL
25   4364076, at *3.
26          Even though the ancillary proceedings and the related criminal matter concern the
27   same assets, bank accounts, corporate entities, and defendants/Claimants, the Government
28   anticipates that Claimants will argue the ancillary proceeding is somehow unrelated. (See



                                                - 12 -
         Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 13 of 17




 1   CIV Dkt. 80 at 3 (arguing that the civil forfeiture case is unrelated to this matter because
 2   “[u]nder this test it is not enough to show that the cases are related”)). However, the notion
 3   that any related civil forfeiture proceedings (and any related ancillary proceedings) are
 4   unrelated to this criminal case is unsupportable. Criminal prosecution is already underway,
 5   and a trial date has been set. In addition, the “degree of similarity” between the assets,
 6   witnesses, facts, circumstances, and the Individual Defendants is substantial, if not, exactly
 7   the same. As such, the anticipated ancillary proceedings are related to this criminal matter,
 8   thereby satisfying the first prong of § 981(g)(1).
 9          C.     Any Discovery Will Adversely Affect The Criminal Matter
10          Section 981(g)(1) does not require the Government to demonstrate a particular
11   showing of prejudice; the Government need only demonstrate likely or anticipated prejudice
12   or harm. Section 981(g)(1) “does not require a particularized showing of prejudice or
13   specific harm as contemplated by [the Individual Defendants].” Floridal Capital Bank,
14   2009 WL 3458189 at *2. The only thing this Court “must determine is whether civil
15   discovery will interfere with the [related] criminal [proceeding].”        Id.   “Courts have
16   routinely issued Section 981(g)(1) stays on the basis of the Government’s allegations of
17   likely prejudice to the criminal proceeding caused by the civil discovery.” One 2008 Audi
18   Coupe, 866 F. Supp. 2d at 1185 (emphasis in original). Indeed, “[t]o allow [the Individual
19   Defendants] to participate in civil discovery would require the Government to reveal
20   information and evidence collected in support of the indictment ... the Government
21   ordinarily need not reveal all of its evidence during the course of criminal discovery.”
22   United States v. Assorted Firearms-Motorcycles & other Pers. Prop., 677 F. Supp. 2d 1214,
23   1217 (C.D. Cal. 2009).
24          It is more likely than not, and the Government anticipates accordingly, that the parties
25   will need conduct a discovery process in connection with the related ancillary proceeding,
26   leading to the discovery of materials and evidence, otherwise impermissible, should this
27   Court decline to grant a stay. In this ancillary proceeding, the Government expects that the
28   Individual Defendants will seek to introduce declarations from Michael Lacey, Ramon


                                                 - 13 -
         Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 14 of 17




 1   Larkin, Scott Spear, Troy Larkin, Antoinette Thomas, John Brunst, Jim Larkin, and
 2   Margaret Larkin, as evidenced by the declarations attached to the Motion for Return of
 3   Property recently filed in the CDCA Court. (See CIV Dkt. 6, DECLARATIONS). Each of
 4   those declarations seek to introduce evidence relating to the ownership and/or control of
 5   certain assets the Government seeks to forfeit in the criminal proceedings. Further, the
 6   Declaration of John Brunst seeks to introduce evidence of financial records, audit reports,
 7   and sources of the assets related to the instant forfeiture action. (See id., DECLARATION
 8   OF JOHN BRUNST). Additionally, Defendants have sought to introduce declarations from
 9   Paul Cambria, counsel to Mr. Michael Lacey. There is nothing on the record that suggests
10   Defendants would not seek the same or similar discovery in a related ancillary proceeding.
11          In addition, the Individual Defendants submitted multiple petitions advancing their
12   third party interest rights over the defendant assets. (See Dkts. 28, 29, 31, 32, 33, 34, 35,
13   36, 37, 38, 39, 40, 45). Each petition alleges, among other things, that (1) the defendant
14   assets “do not contain or constitute criminal proceeds”, (2) Defendants’ interest in defendant
15   assets “precedes” that of the Government’s, (3) Defendant’s “acquired” their interest in the
16   defendant assets “As a bona fide purchaser for value,” and (4) the Defendants’ interest in
17   the defendant assets is “superior to” the Government’s.
18          Should the Government’s request for a stay of ancillary proceedings be denied, the
19   Government intends to seek discovery from each declarant, including deposing each
20   declarant and/or cross-examining each declarant at any hearing. The Individual Defendants
21   admit that “such a hearing would require testimony…” (Dkt. 45 at n.2); and discovery,
22   including depositions and eliciting testimony, will be necessary in order that the
23   Government may mount an appropriate defense.
24          The Individual Defendants should not be afforded an opportunity to receive early and
25   broader civil discovery that is otherwise not available to them in the related criminal
26   proceeding. The Government reiterates that, in order for it to fully and fairly oppose any
27   assertion made by Defendants in any related ancillary proceeding, the Government would
28   need to explain its position, providing insight into the Government’s thought processes and


                                                 - 14 -
         Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 15 of 17




 1   the need to walk through and explain what inferences to draw (or not to draw). To ensure
 2   the integrity of the related criminal proceeding, the Government should not be required to
 3   disclose such evidence.
 4          D.     A Stay Protects Defendants’ Rights Against Self-Incrimination
 5          Consistent with Section 981(g)(1), and in order to avoid implicating the rights of
 6   criminal defendants, it is the Government’s practice to seek to stay forfeiture proceedings
 7   related to criminal matters (including any ancillary proceedings). The Government seeks or
 8   agrees to such stays in order to avoid requiring defendants to elect between (1) subjecting
 9   themselves to civil discovery and (2) invoking their Fifth Amendment rights (which may
10   carry civil consequences). If a related ancillary proceeding is allowed to proceed at this
11   time, the necessary discovery for such proceeding will not only impair the Government’s
12   ability to prosecute this criminal proceeding, but will implicate the Individual Defendants’
13   Fifth Amendment rights. See United States v. 4 Certain Real Prop. & Premises Known as
14   4003-4005 5th Ave., Brooklyn, N.Y., 55 F.3d 78, 83 (2nd Cir. 1995) (claimant in a civil
15   forfeiture case faces the dilemma of remaining silent and allowing the forfeiture or testifying
16   against the forfeiture and exposing himself to incriminating admissions).
17          A related ancillary proceeding would subject the Individual Defendants to possible
18   conflict with any and each defendants’ right against self-incrimination in the pending
19   criminal proceeding. This is because the Government would be entitled to address
20   Defendants’ allegations, assertions, and any affirmative defenses they may raise in an
21   ancillary proceeding. Notably, certain Individual Defendants have already asserted their
22   Fifth Amendment rights and have declined to provide any additional information related to
23   their claims in the ancillary proceeding. (Dkts. 29 (defendant Padilla) at 25 (“Petitioner
24   respectfully declines to provide additional information in support of his claim at this time in
25   reliance upon the protections against self-incrimination provided by the Fifth Amendment
26   to the United States Constitution”), 30 (defendant Vaught) at 25 (same), and 34 (defendant
27   Hyer) at 23 (same)). This alone warrants a stay of any related ancillary proceeding.
28


                                                 - 15 -
           Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 16 of 17




 1           E.     A Stay Promotes Equity, Judicial Economy, and Public Policy
 2           Allowing any related ancillary proceeding to go forward would unnecessarily allow
 3   Claimants to use the coercive power of the court to conduct the type of “broad-ranging
 4   preliminary inquiry” (Harris v. Nelson, 394 U.S. 286, 297 (1969) (analyzing the effect of
 5   potential discovery in the Rule 26(b) context)) that “could substantially hamper the criminal
 6   proceeding ... and may provide improper opportunities for [the Claimants] to discover the
 7   details of ... [the] pending criminal prosecution.” United States v. Eight Thousand Eight
 8   Hundred and Fifty Dollars ($8,850) in U.S. Currency, 461 U.S. 555, 567 (1983). Such a
 9   result would allow the claimant to “profit from his own wrong,” Illinois v. Allen, 397 U.S.
10   337, 345 (1970), by inevitably granting Claimants several advantages over the Government
11   concerning the related criminal proceeding.
12           For example, gaining discovery prior to the criminal trial allows Claimants to enlist
13   the Court’s help to probe the extent to which the prosecution’s case may be undermined.
14   This only serves to enable Claimants “to frustrate the truth-seeking function of [that] trial
15   by presenting [a] tailored defense[] insulated from effective challenge.” Doyle v. Ohio, 426
16   U.S. 610, 617 n.7 (1976); see Taylor v. Illinois, 484 U.S. 400, 417 (1988) (“After all, the
17   court ... has a vital interest in protecting the trial process from the pollution of perjured
18   testimony.”). A denial of the Government’s request for a stay presents an unnecessary
19   danger that no court should entertain.
20           Finally, as a matter of equity, because the assets sought to be forfeited in the recently
21   filed civil cases are essentially the same assets sought in this criminal matter, any disclosures
22   made in the civil discovery process (including any related ancillary proceeding) would be
23   detrimental to the Government’s ability to effectively prosecute the criminal matter. Such
24   an outcome is both inherently unfair and prejudicial to the Government.
25   IV.     CONCLUSION
26           A stay of the ancillary proceeding is proper and necessary to prevent disclosure of
27   the Government’s thought processes and legal strategy, information to which Claimants are
28   not entitled to at this time, and to ensure the integrity of this criminal prosecution. For all


                                                  - 16 -
         Case 2:18-cr-00465-SPL Document 59 Filed 11/13/18 Page 17 of 17




 1   the foregoing reasons, pending the outcome of the Government’s related criminal
 2   proceeding, the Government respectfully requests that this Court stay any related ancillary
 3   proceeding for all purposes except the filing of claims and petitions. A Proposed Order is
 4   being lodged contemporaneously with this application.
 5          Respectfully submitted this 13th day of November, 2018.
 6
                                                          ELIZABETH A. STRANGE
 7                                                        First Assistant United States Attorney
                                                          District of Arizona
 8
                                                          /s John J. Kucera
 9                                                        KEVIN M. RAPP
                                                          MARGARET PERLMETER
10                                                        PETER S. KOZINETS
                                                          ANDREW C. STONE
11                                                        JOHN J. KUCERA
                                                          Assistant U.S. Attorneys
12
                                                          BRIAN BENCZKOWSKI
13                                                        Assistant Attorney General
                                                          U.S. Department of Justice
14                                                        Criminal Division
15                                                        REGINALD E. JONES
                                                          Senior Trial Attorney
16                                                        U.S. Department of Justice
                                                          Criminal Division
17                                                        Child Exploitation and Obscenity Section
18
19
20
21                                         Certificate of Service
22   I hereby certify that on this date, I electronically transmitted the attached document to the
     Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
23   Electronic Filing to the following CM/ECF registrants: David Botsford, Daniel Quigley,
     Anthony Bisconti, Adam Page, Erin McCampbell, Kenneth Miller, Thomas Bienart, Jr.,
24
     Whitney Bernstein, Bruce Feder, Michael Kimerer, Rhonda Neff, KC Maxwell, Michael
25   Piccarreta,Stephen Weiss, Ariel Neuman, Gary Lincenberg, and Gopi Panchapakesan
26
27   s/ Mary Simeonoff
28   U.S. Attorney’s Office



                                                 - 17 -
Case 2:18-cr-00465-SPL Document 59-1 Filed 11/13/18 Page 1 of 3




              ATTACHMENT A
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00465-SPL
                              Document
                                 Document
                                       85 Filed
                                          59-1 10/23/18
                                                Filed 11/13/18
                                                          Page 1Page
                                                                 of 2 2Page
                                                                        of 3 ID #:3396
Case 2:18-cv-06742-RGK-PJW
          Case 2:18-cr-00465-SPL
                              Document
                                 Document
                                       85 Filed
                                          59-1 10/23/18
                                                Filed 11/13/18
                                                          Page 2Page
                                                                 of 2 3Page
                                                                        of 3 ID #:3397
          Case 2:18-cr-00465-SPL Document 59-2 Filed 11/13/18 Page 1 of 1




 1
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                                   CR-18-00465-SPL-(BSB)
10                         Plaintiff,                   ORDER TO STAY ANCILLARY
                                                        PROCEEDING AND CONFIRM
11            v.                                        JURISDICTION OVER ALL ASSETS
                                                        SUBJECT TO FORFEITURE IN
12                                                      THOSE PROCEEDINGS
     Backpage.com LLC, et al.,
13
                           Defendants.
14
15
16          Plaintiff United States of America has applied to this Court to Stay the Ancillary

17   Proceeding and to confirm this Court’s exclusive jurisdiction over all assets subject to

18   forfeiture in those Ancillary Proceeding pending the conclusion of related criminal

19   proceedings.

20          Good cause appearing therefor, and pursuant to 18 U.S.C. § 981(g), the request to

21   stay this action is GRANTED for all purposes except the filing of claims and petitions in

22   the Ancillary Proceeding. Further, the Court confirms its exclusive jurisdiction over all

23   assets subject to forfeiture in the Ancillary Proceeding.

24          Plaintiff will report to the Court concerning the status of the criminal case every

25   180 days, with the first report due 180 days after the entry of this Order. If the related

26   criminal matter is completed before any report is due, plaintiff will move to vacate the stay

27   within 30 days of the completion of the criminal case. Any party not having filed an

28   answer must do so within 30 days of the entry of an order lifting the stay.
